Citation Nr: 1501004	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1. Entitlement to service connection for a right foot disability.

2. Entitlement to service connection for a left foot disability.



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1972 to June 1973.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This matter was before the Board in June 2014, when it was remanded for additional evidentiary development.  As will be discussed in greater detail below, a review of the record additional development is necessary in order to comply with the Board's June 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

It is noted that the claims folder is now contained in the electronic files in Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he incurred a right foot injury in service.  In support of his claim, the Veteran submitted a letter from a VA podiatrist, Dr. T.S., dated in July 2012 (Virtual VA). 

In that letter, Dr. T.S. recounts an in-service injury impacting the Veteran's right foot, which caused a callus.  Moreover, Dr. T.S. noted that the Veteran exhibits tyloma formation on his right foot.  Dr. T.S. also explained that "...there is a possibility that any soft tissue and bone changes if they occurred could have affected his metatarsal parabola causing metatarsal declination, callus formation, and a resultant altered gait to accommodate any pain at the plantar forefront area."

The Veteran's service treatment records show a notation of bilateral pes planus on his entrance examination in April 1972.  Further, the Veteran received treatment for foot pain and calluses in service in May 1972, August 1972, February 1973, and May 1973.

A July 2014 VA examination was obtained pursuant to the June 2014 Board remand, however, the VA examiner provided no rationale or citation to the evidence or record in support of their opinion that the Veteran's pre-existing bilateral pes planus was not aggravated (i.e., permanently increased in severity) during service.  

Additionally, the July 2014 VA examiner noted a right plantar wart and a scar on the dorsum aspect right foot that the Veteran attributes to his in service injury.  The examiner did not provide an opinion on whether this disability was incurred in service, or is otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the July 2014 VA examiner if possible for an addendum opinion addressing the following questions.  If the July 2014 VA examiner is unavailable, schedule the Veteran for a VA examination (as needed after records are provided to a similarly situated examiner) to determine the nature and etiology of any foot disabilities and request the examiner answer the following questions: 

a. Was the pes planus shown at entry to service at least as likely as not (i.e., probability of 50 percent or greater) aggravated (i.e., permanently increased in severity) during service?

b. If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease?

c. For any right foot disabilities found to exist other than pes planus(such as a right plantar wart, or right foot scar on dorsum aspect), is it at least as likely as not (i.e., probability of 50 percent or greater) that any such disability was incurred in service, or is otherwise related to service? (Consideration should be given to the in-service injury described by the Veteran.)

d. For any left foot disability found to exist, is it at least as likely as not (i.e., probability of 50 percent or greater) that any such left foot disability was caused by or aggravated by any right foot disability?

e. The examiner should include a discussion of the Veteran's treatment during service for foot pain and calluses, and treatment for a right or left foot disability since discharge from service.

2.  Readjudicate the instant claims.  To the extent the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



